DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 9-11 have been considered but are moot in light of the new grounds of rejection set forth below.
Claim Objections
Claim 10 is objected to because of the following informalities: the term “the package” in claim 10 lacks antecedent basis as claim 1 fails to reference “a package.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amatucci et al. (US Pat. App. Pub. No. 2014/0087214).
With respect to claim 1, Amatucci discloses a thermoelectric electrochemical conversion device, comprising: a pair of electrodes configured to be applied with a temperature differential (see paragraphs [0100] and [0104]), at least one said electrode being a carbonaceous electrode (see paragraph [0073]); and a thermoelectric electrolyte disposed between the pair of electrodes, such that the applied temperature differential over said pair of electrodes makes mobile ions diffuse via the thermoelectric electrolyte towards a lower temperature electrode of the pair of electrodes in accordance with a Seebeck/Soret effect and generate a thermoelectric voltage (see paragraphs [0103]- [0104]), wherein a distance between the pair of electrodes is at most 1 mm (see paragraph [0077], which puts the distance between electrodes at a maximum of 100 microns (i.e., the thickness of the separator)).
With respect to claim 2, Amatucci discloses that the carbonaceous electrode comprises graphene, carbon nanotubes, nano-, micro- or meso- porous pure carbon film, composite carbon film, or a combination thereof.  See paragraph [0115].
With respect to claim 3, Amatucci discloses that the thermoelectric electrolyte is fluid or semifluid and is disposed between the pair of electrodes by injection.  See paragraph [0115].
With respect to claim 7, Amatucci discloses that the thermoelectric electrolyte comprises polymeric electrolyte.  See paragraph [0115], citing PP13 (i.e., polypropylene).
With respect to claim 9, Amatucci discloses a non-conductive package member surrounding and protecting the thermoelectric electrolyte.  See paragraph [0080].
With respect to claim 10, Amatucci discloses that the package member comprises a polymer.  See paragraph [0080].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (US Pat. App. Pub. No. 2014/0087214) in view of Banerjee et al. (WO2019/046886, citing to US Pat. App. Pub. No. 2020/0286688 as a translation thereof).
With respect to claim 4, Amatucci fails to teach that the thermoelectric electrolyte is gel.  
Banerjee, on the other hand, teaches that the thermoelectric electrolyte is gel.  See paragraph [0031].  Such an arrangement results in the ability to provide a solid-state energy device, having some flexibility.  See paragraph [0031].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Amatucci, as taught by Banerjee, in order to provide a solid-state energy device, having some flexibility.
With respect to 5, the combined teachings of Amatucci and Banerjee teach a membrane disposed between the pair of electrodes, with the thermoelectric electrolyte absorbed by and anchored to the membrane.  See Banerjee, FIG. 1, elements 105 and 106 and paragraph [0116].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (US Pat. App. Pub. No. 2014/0087214) in view of Mui et al. (US Pat. App. Pub. No. 2016/0308195).
With respect to claim 11, Amatucci fails to teach that the polymer comprises ABS or PDMS.
Mui, on the other hand, teaches a non-conductive package member formed of AABS or PDMS.  See paragraph [0056].  Such is a known hermetic seal for the capacitor.  See paragraph [0056].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Amatucci, as taught by Mui, in order to form a hermetic seal for the capacitor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DION R. FERGUSON/Primary Examiner, Art Unit 2848